COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 STATE OF TEXAS,                                                No. 08-20-00021-CR
                                                 §
                            State,                                 Appeal from the
                                                 §
 v.                                                          Criminal Court at Law No. 4
                                                 §
 RODOLFO MORALES,                                             of El Paso County, Texas
                                                 §
                             Appellee.                           (TC# 20180C06554)

                                          O R D E R

        On December 29, 2020, the Court referred this matter to the trial court for a determination

of whether Appellee wished to file a brief in this appeal, given that the Court had previously

granted four extensions of time (with two final warnings) and no brief had been filed as of that

date.

        On January 21, 2020, the trial court held a hearing at which counsel for Appellee, Josh

Spencer, explained that difficulties surrounding the COVID-19 pandemic and other office

management issues prevented his timely filing of an Appellee's Brief. He expressed his intention

to file a brief with the Court of Appeals "no later than tomorrow", i.e. January 22, 2020. Appellee

appeared virtually at the hearing and told the Court he was satisfied with Spencer's performance.




                                                 1
       We received the record from this hearing and the trial court's findings on January 28, 2021

and February 3, 2021, respectively. As of this date, counsel for Appellee has not filed a brief or a

request for an extension of time.

       Therefore, we order counsel for Appellee to, WITHIN TEN DAYS, notify the Court as to

the status of the brief. Failure to contact the Court within TEN DAYS OF THIS ORDER may

result in this State's appeal being set for submission without the benefit of an Appellee's Brief. See

Yeater v. H-Town Towing, L.L.C., 605 S.W.3d 729, (Tex.App.--1st Dist. 2020, no pet.) (appellate

court must review merits of appellate issues even where appellee fails to file a brief).

       IT IS SO ORDERED this 12th day of February, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                  2